The arguments and amendments submitted 05/03/2022 have been considered.  The merits of the claims are addressed below.
Notice of Pre-AIA  or AIA  Status
The instant application, which has a filing date on or after March 16, 2013, is considered a transition application because the application claims domestic benefit of Application No. 13/775,348 filed 02/25/2013 and the earlier-filed priority documents, PCT/US11/50965 and provisional Application No. 61/381,642, which have filing dates prior to March 16, 2013. Although the instant application does not contain a 37 CFR 1.55/1.78 statement indicating that this application should be examined under the AIA  (First Inventor to File), a review of the disclosures of both the instant application and the parent application, by the examiner, reveals that at least one claim presented or that has ever been presented in the instant application appears to be drawn to an invention having an effective filing date on or after March 16, 2013 as the claim(s) fail to have support in the earlier-filed application. More specifically, previously presented claims 2 and 3 lacked support in prior-filed parent application 13/775,348 and the other priority documents cited above.  
 Accordingly, this application is being examined under the AIA  (First Inventor to File) statutory framework. Therefore, all forthcoming Office actions on the merits will be labeled “AIA  (First Inventor to File) Status: Yes” (see upper right box on form PTOL-37/37D and/or PTOL-326/326AE).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-7, and 9-11 are rejected under pre-AIA  35 U.S.C. 103(a) or 35 U.S.C. 103 as being unpatentable over Fu (US PG Pub 2012/0048450) in view of Philbin (US Patent 6,255,369), Kohler (US PG Pub 2010/0181015), and Williams (US Patent 3,300,360).
Regarding claim 1, Fu teaches a method of making an article (Fig. 9 and other sections cited below) comprising the steps of:
(a) providing a first substrate having a first and a second side (step 900); 
(b) preparing an adhesive composition (paras. 0025-0026) having improved insulative properties (paras. 0025-0026), comprising (i) a starch component (para. 0019) and a plurality of expandable microspheres (para. 0025); 
(c) applying the adhesive composition onto the first side of the first substrate (step 910, para. 0034 with a description that the adhesive is a securing material per para. 0035); 
(d) providing a second substrate having a first and a second side (step 920); 
(e) mating the first side of the second substrate directly on the adhesive composition to form the article (step 920);
(f) applying heat to the adhesive composition (from application of an elevated temperature at or below 200F to the adhesive composition in work station 420 during step 910 per para. 0039) to gelatinize the adhesive composition (Fu’s heating step at work station 420 implicitly causes the adhesive composition to gelatinize as evidenced by Philbin below) and to secure the first substrate to the second substrate (step 920, para. 0038 which utilizes adhesive which was gelatinized/coalesced by the heat applied in work station 420, as explained below), and
(g) expanding the plurality of microspheres by heat and radiation (step 930, para. 0040).  
Philbin teaches that starch adhesive compositions coalesce upon application of heat usually between 25-55C (col. 1, lines 47-52 with gelatinization and accompanying increase in viscosity for the composition corresponding to gelatinzing).  Thus, Fu’s heating step would implicitly cause the adhesive composition to gelatinize as evidenced by Philbin.
Fu is silent about whether the starch-based adhesive comprises i) an amylose starch component (ii) an alkaline component; (iii) sodium tetraborate; and (iv) water.
However, these are conventional components used to prepare starch based adhesives as taught, for example, by Philbin.  Philbin teaches that conventional starch based adhesives comprise an amylose starch component (col. 4, lines 61-65), an alkaline component, sodium tetraborate, and water (col. 1, lines 39-46).
Philbin teaches that such a starch adhesive composition is low cost and easy to prepare (col. 1, lines 36-38).
The courts have held that selection of a known material on the basis of suitability for its intended use is obvious and within the capability of one of ordinary skill in the art.  "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.  See MPEP § 2144.07, Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), and In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
In view of Philbin’s teachings and the above considerations, it would have been obvious to one of ordinary skill in the art at the time of filing to select Philbin’s composition and components therein for the starch based adhesive in Fu’s method (together with addition of microspheres to the composition per Fu’s teachings cited above) to predictably obtain the benefits discussed by Philbin.
 Alternatively, if it is possible that Fu does not implicitly teach conditions suitable to gelatinize the adhesive, then Philbin’s teachings cited above render a step of gelatinzing the adhesive composition by means of applying heat or radiation an obvious modification to Fu to predictably transform the adhesive composition into a workable adhesive.
Fu and Philbin do not explicitly teach the adhesive composition has at least 10% moisture content after step f).  However, Fu does teach it is preferable for there to be some moisture content after step f) to promote rapid radiation-induced heating via water molecules within the composition (para. 0040).
Kohler teaches a method of moisture and temperature control for production of articles similar to those taught by Fu, wherein the adhesive composition is heated in a manner leaving 10% moisture content in the finished laminate (between 5-10% moisture content in finished paper sheet laminates per para. 0035), thus touching the claimed range.  Kohler teaches that this moisture content prevents over-drying and damage to paper fibers within the substrates (para. 0012-0013)
A prior art range which encompasses, partially overlaps, or touches the claimed range is sufficient to establish a prima facie case of obviousness, in the absence of any unexpected results.  See MPEP § 2144.05.I and In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005); In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). 
Furthermore, Williams teaches a manufacturing process using a starch adhesive composition, wherein after applying heat to the adhesive composition (col. 5, lines 27-29 and lines 39-41) to gelatinize the composition (in-situ gelatinization of col. 6, lines 6-8) and secure a first substrate to a second substrate (heat present in the adhesive during securing per col. 4, lines 8-10), the adhesive composition has at least 40-65% moisture content (per col. 4, lines 55-58 the total solids content including all fillers and additives of the adhesive composition after heating is about 35-60% by weight, and therefore the remaining 40-65% of the composition is implicitly moisture/water content), thus falling within and satisfying the claimed range.
In view of the teachings of Fu, Kohler, and Williams, it would have been obvious to one of ordinary skill in the art to use radiation energy leaving 10% or 35-60% moisture content in the adhesive after the gelatinzing step to predictably promote rapid radiation-induced heating via the moisture content ad described by Fu and/or avoid paper fiber damage as described by Kohler.  
Regarding claim 4, Fu teaches the adhesive composition is applied in step (c) in a pattern that is a series of dots, stripes, (paras. 0024 and 0034), or waves (Fig. 3).
Regarding claim 5, Fu does not teach this feature.
However, it is well known in the prior art that heated rollers can be used for adhesive gelatinizing/bonding, see for example, Philbin (col. 1, lines 14-32).
Thus, in view of Philbin’s teachings, it would have been obvious to substitute heated rollers for Fu’s microwave heating source to predictably provide a lower cost option for the heating stage.  
Regarding claim 6, Fu teaches the first and the second substrates are corrugated boards, uncorrugated boards or liners (para. 0032).  
Regarding claim 7, Fu teaches the first and the second substrates are substantially flat paper liners (paras. 0032, 0053).  
Regarding claim 8, Fu teaches after step (f), a step of: (g) expanding the plurality of microspheres by heat and radiation (step 930, paras. 0039-0040).  
Regarding claim 9, Fu teaches the step (g) is conducted by applying radiation (step 930, para. 0040).    
Regarding claim 10, Fu teaches the radiation is radiofrequency radiation (the frequencies listed in the first sentence of para. 0041 are radiofrequency radiation).
Regarding claim 11, Fu and Philbin do not explicitly teach these features.  Instead, Fu and Philbin teach step f) is conducted by applying heat (as cited in the rejection of claim 1 above) and step g) is conducted by applying radiation (as cited in the rejections of claim 8 and 10 above).
However Kohler teaches that applying heat and applying radiation are known alternatives in the corrugating arts (para. 0032) for removing excess moisture from the adhesive (para. 0033).
	The courts have held that simple substitution of one known element for another to obtain predictable results is sufficient to establish a prima facie case of obviousness.  See MPEP §2143.I (rationale B) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
	In view of Kohler’s teachings and KSR rationale B, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute applying radiation for applying heat to conduct step f) and substitute applying heat for applying radiation to conduct step g) to predictably obtain suitable means for performing these steps.  Furthermore, one of ordinary skill in the art would also have been motivated to utilize these means for steps f) and g) because Kohler teaches that radiation application avoids the problem of over-drying of the corrugated board and associated damage to the laminated article (paras. 0013 and 0014) and therefore use of radiation for the final step g) provides microsphere expansion while also avoiding the problem of over-drying.
Allowable Subject Matter
Claim 13 is allowed.
Regarding claim 13, the prior art of record does not teach, suggest, or render obvious a method of making a multilayer substrate package comprising:
contacting the first side of the second substrate directly on the adhesive composition to form the multilayer substrate package;
applying heat or radiation to the multilayer substrate package; whereby the adhesive composition gelatinizes to a moisture content of at least 10% and secures the first substrate to the second substrate; 
expanding the plurality of expandable microspheres; and 
setting the adhesive composition,
in combination with the other limitations in the claim.
Response to Arguments
Applicant's arguments filed 05/03/2022 have been fully considered and are addressed below.
Regarding claim 1, Applicant presents an argument contending that Fu fails to teach steps f and g.
	However, this argument is not persuasive because it fails to consider Fu’s teachings for the application of heat to the adhesive composition and the evidence provided by Philbin regarding gelatinization of the adhesive composition, as cited in the rejection of claim 1 above.  Furthermore, step f is not limited in terms of sequence relative to the other recited steps, and therefore can be performed before step d of providing a second substrate and step e of mating the second substrate directly to the adhesive composition, as in Fu’s method cited in the rejection above. 
Regarding claim 1, Applicant presents an argument contending that Philban fails to teach the adhesive composition has an amylose starch component.
	However, this argument is not persuasive because it fails to consider Philban’s explicit teachings regarding an amylose starch component present in the composition as cited in the rejection of claim 1 above.  

Regarding claim 1, Applicant presents an argument contending that Williams teaches away from utilizing any heat, since this can cause warping of the paper and thereby defeats the purpose of the claimed invention.
	However, this argument is not persuasive for the following reasons.  First, this argument misconstrues the extent of Williams’ discouragement and fails to consider the entirety of Williams teachings.  Williams does not teach away from utilizing any heat during the manufacturing process, but instead only teaches away from “heat being applied to the board during the actual bonding of the latter except for the heat present in the adhesive” (col. 4, lines 8-10, with italics added by Examiner) which is applied to and maintained in the adhesive prior to its application to the board (col. 5, lines 27-29 and lines 39-41).  Secondly, step f only requires applying heat or radiation to gelatinize the adhesive composition, but does not specify how the heat is applied to the adhesive composition nor a particular sequence relative to the other recited steps in the instant claim.
Regarding claim 13, Applicant argument that Williams teaches away from step f is persuasive, since step f requires “applying heat or radiation to the multilayer substrate package”, which was formed previously in step e, and Williams teaches applying heat to the laminate (analogous to the claimed multilayer substrate package) can cause warping of the laminate.  Accordingly, the previous 103 rejection of claim 13 is hereby withdrawn, as indicated above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318. The examiner can normally be reached Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JRS/
Examiner
Art Unit 1745



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745